Exhibit 10.2

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective __________, 2015 (the “Effective Date”) by and between Ross Stores,
Inc., a Delaware corporation (“Ross” or “the Company”), and ____________ (the
“Executive”), and is made in consideration for Executive’s continued eligibility
for future equity awards (the sufficiency of such consideration is acknowledged
by the parties). The parties hereby amend the Executive Employment Agreement
between the Company and the Executive previously executed effective _________
(the “Agreement”), as follows:
1.
Paragraph 6(c) (Termination for Cause) is hereby deleted in its entirety and
replaced with the following new Paragraph 6(c):

(c) For Cause. The Company may terminate the Executive’s employment for Cause.
For this purpose, “Cause” means the occurrence of any of the following (i) the
Executive’s continuous failure to substantially perform the Executive’s duties
hereunder (unless such failure is a result of a Disability as defined in Section
6(b)); (ii) the Executive’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company; (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (iv) knowing
or intentional misconduct by the Executive as a result of which the Company is
required to prepare an accounting restatement; (v) the Executive’s unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company (including, without limitation,
the Executive’s improper use or disclosure of confidential or proprietary
information of the Company); (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise; (vii) any material breach by the Executive of
the provisions of Section 9 [Certain Employment Obligations] of this Agreement;
or (viii) the Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which materially impairs the Executive’s ability to perform
his or her duties with the Company. A termination for Cause shall not take
effect unless: (1) the Executive is given written notice by the Company of its
intention to terminate the Executive for Cause; (2) the notice specifically
identifies the particular act or acts or failure or failures to act which are
the basis for such termination; and (3) where practicable, the notice is given
within sixty days of the Company’s learning of such act or acts or failure or
failures to act.
2.
Paragraph 9(b) (Non-Compete) is hereby deleted in its entirety and Paragraphs
9(c), (d) and (e) are re-designated Paragraphs 9(b), (c) and (d), respectively.

Except as specifically provided above, all other provisions of the Agreement
shall remain in full force and effect.

Executive's Initials
 
Ross' Initials

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.
                
ROSS STORES, INC.
 
EXECUTIVE


 
 
 
 
 
 
 
 
 
 
 
 
By: Barbara Rentler
 
 
Chief Executive Officer
 
 






Executive's Initials
 
Ross' Initials

--------------------------------------------------------------------------------

Exhibit 10.2

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective __________, 2015 (the “Effective Date”) by and between Ross Stores,
Inc., a Delaware corporation (“Ross” or “the Company”), and ____________ (the
“Executive”), and is made in consideration for Executive’s continued eligibility
for future equity awards (the sufficiency of such consideration is acknowledged
by the parties). The parties hereby amend the Executive Employment Agreement
between the Company and the Executive previously executed effective _________
(the “Agreement”), as follows:
1.
Paragraph 6(c) (Termination for Cause) is hereby deleted in its entirety and
replaced with the following new Paragraph 6(c):

(c) For Cause. The Company may terminate the Executive’s employment for Cause.
For this purpose, “Cause” means the occurrence of any of the following (i) the
Executive’s continuous failure to substantially perform the Executive’s duties
hereunder (unless such failure is a result of a Disability as defined in Section
6(b)); (ii) the Executive’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company; (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (iv) knowing
or intentional misconduct by the Executive as a result of which the Company is
required to prepare an accounting restatement; (v) the Executive’s unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company (including, without limitation,
the Executive’s improper use or disclosure of confidential or proprietary
information of the Company); (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise; (vii) any material breach by the Executive of
the provisions of Section 9 [Certain Employment Obligations] of this Agreement;
or (viii) the Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which materially impairs the Executive’s ability to perform
his or her duties with the Company. A termination for Cause shall not take
effect unless: (1) the Executive is given written notice by the Company of its
intention to terminate the Executive for Cause; (2) the notice specifically
identifies the particular act or acts or failure or failures to act which are
the basis for such termination; and (3) where practicable, the notice is given
within sixty days of the Company’s learning of such act or acts or failure or
failures to act.
2.
Paragraph 9(b) (Non-Compete) is hereby deleted in its entirety and replaced with
the following new Paragraph 9(b):

(i)During the Term of Employment and for a period of 24 months following the
Executive's termination of employment with the Company, the Executive shall not,
directly or indirectly, own, manage, control, be employed by, consult with,
participate in, or be connected in any manner with the ownership, management,
operation, control of, or otherwise become involved with, any Competing
Business, nor shall the Executive undertake any planning to engage in any such
activity, without the Company’s written consent.
For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any off-price retailer including, without limitation, Burlington
Stores, Inc., The TJX Companies, Inc., and Stein Mart, Inc.; (2) Macy’s, Inc.;
and (3) any affiliates, subsidiaries or successors of the businesses identified
above.



Executive's Initials
 
Ross' Initials

--------------------------------------------------------------------------------

Exhibit 10.2

(ii)Section 9(b)(i) shall not prohibit the Executive from making any investment
of 1% or less of the equity securities of any publicly-traded corporation which
is considered to be a Competing Business.
Except as specifically provided above, all other provisions of the Agreement
shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.
            


ROSS STORES, INC.
 
EXECUTIVE


 
 
 
 
 
 
 
 
 
 
 
 
By: Barbara Rentler
 
 
Chief Executive Officer
 
 




Executive's Initials
 
Ross' Initials